ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
TMS Envirocon, Inc.                             )      ASBCA No. 57286
                                                )
Under Contract No. F44600-0l-C-0029             )

APPEARANCE FOR THE APPELLANT:                          Neil S. Lowenstein, Esq.
                                                        Vandeventer Black LLP
                                                        Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                        Col Robert J. Preston II, USAF
                                                        Acting Air Force Chief Trial Attorney
                                                       Jeffrey M. Lowry, Esq.
                                                        Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE JAMES

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained only with respect to
appellant's eight direct cost claim items totaling $23,987.00 which occurred between
19 April and 17 September 2004, which were not dismissed for lack of jurisdiction by
the Board's 18 June 2012 decision. TMS Envirocon, Inc., ASBCA No. 57286, 12-2
BCA ~ 35,084 at 172,295, 172,298, recon. denied, 13 BCA ~ 35,204. In the nature of
a consent judgment, the Board makes a monetary award to appellant in the amount of
$22,000.00. No Contract Disputes Act interest shall be paid. Consistent with the
parties' stipulation and agreement, this consent judgment does not address appellant's
claim items which were dismissed by the Board's 18 June 2012 decision. Nor does it
otherwise bar appellant from pursuing any appeal rights it may have respecting those
dismissed claim items.

      Dated: 19 June 2014




(Signatures continued)
I concur                                         I concur

                                               ~/
                                                RICHARD SHACKLEFORD
Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 57286, Appeal of
TMS Envirocon, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2